DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 2009/0173415 teaches a steel sheet having a chemical  composition comprising, by mass %: C: 0.1 to 0.5%; Si: 0.0 to 0.50%; Mn: 0.2 to 1.5%;  P: 0.03% or less;  S: 0.01% or less;  sol. Al: 0.10% or less;  N: 0.010% or less;  Cr: 0.20% or more and less than 1.5%;  and the balance including Fe and incidental impurities (Abstract; [0046] to [0060]), which overlap the recited composition in claim 1 and thus the recited composition is a prima facie case of obviousness over US 2009/0173415. US 2009/0173415 discloses that a mean particle diameter of cementite is in a range of 5 µm or less ([0066]), spheroidizing ratio of cementite is 80% or more (Abstract), and an average size of ferrite grain is in a range of 1.0 µm or more and 10.0 µm or less (Abstract), which overlap the grain sizes and spheroidizing ratio recited in claim 1. See MPEP 2144.05 I.
US 2016/0289787 teaches a cold-rolled steel sheet having a chemical  composition comprising, by mass %: C: 0.6 to 0.9%; Si: 0.1 to 0.40%; Mn: 0.3 to 1.5%;  P: 0.02% or less;  S: 0.006% or less;  sol. Al: 0.05% or less;  N: 0.001 to 0.010%;  Cr: 0.20% or more and less than 1.0%;  and the balance including Fe and incidental impurities (Abstract; [0097] to [0130]), which overlap the recited composition in claim 1 
US 2015/0275339 teaches a cold-rolled steel sheet having a chemical  composition comprising, by mass %: C: 0.25 to 0.6%; Si: 0.01 to 2.0%; Mn: 0.2 to 3%;  P: 0.001-0.05%;  S: 0.02% or less;  sol. Al: 0.001-0.1% or less;  N: 0.001 to 0.010%;  Cr: 2.0% or less;  and the balance including Fe and incidental impurities (Abstract; [0029] to [0048]), which overlap the recited composition in claim 1 and thus the recited composition is a prima facie case of obviousness over US 2015/0275339. US 2015/0275339 discloses that the average grain size of cementite grains is 0.1 to less than 0.5 µm and the dispersion spacing between the surfaces of adjacent cementite grains is 0.5 to 10 µm, the steel has superior cold workability, superior machinability and superior hardenability ([0018]). 
However, the combination of US 2009/0173415, US 2016/0289787 and US 2015/0275339 does not teach a shear surface ratio of a punched end surface of the steel sheet after performing fine blanking processing using a die unit with a clearance between a blanking punch and a die set to 25 µm or less is 90% or more, and an arithmetic average roughness Ra of a shear surface of the punched end surface is less than 1.0 µm. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/XIAOWEI SU/Primary Examiner, Art Unit 1733